DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takayasu (US 6,074,764).
With regard to claim 1, Takayasu teaches a combined stackup apparatus (FIG. 1) for resistance spot welding (“The resistance welding zone can be formed by a seam welding method, a spot welding method or other resistance welding method”, Summary) for a vehicle, the apparatus comprising: a first metal workpiece (4; FIG. 1) of a first material (steel, cl. 1): a second metal workpiece (1) of a second material (steel, col. 8, ln. 26-29); and a perforated metal interlayer (3) disposed between the first metal layer workpiece (4) and the second metal layer workpiece (1), the perforated metal interlayer being made of one of the first and second materials (steel, col. 5, ln. 53-67), the perforated metal interlayer sheet (3) having a plurality of perforations formed therethrough (FIG. 6).
Takayasu does not explicitly teach the explicit claimed range related to the each perforation having a perforation size of between about 0.1mm and about 3mm; however, Takayasu teaches “metal 
With regard to claim 2, Takayasu teaches the perforated interlayer (3) has a total area and an open area (FIG. 6), the open area being between about 20% and about 80% of the total area of the perforated interlayer (3)(see open area of element 3 illustrated in FIG. 6).
With regard to claim 3, Takayasu teaches the perforation size is between about 0.25mm and 1.5mm (although the citation does not explicitly teach the claimed range (instead it is taught that the metal meshes have a rhombic mesh opening of 6.0mm for the long diagonal line R and 3.2 mm for the short di8agonal line S, col. 14, ln. 39-45), it is submitted that such a limitation would have been an obvious change in size as a change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955) and/or as a matter of routine experimentation.
With regard to claim 4, Takayasu teaches the first metal workpiece (4) is comprised of one of steel and aluminum (steel, cl. 1) and wherein the second metal workpiece (1) is comprised of one of steel and aluminum (steel, col. 8, ln. 26-29).
With regard to claim 5, Takayasu teaches the first metal workpiece (4) and the second metal workpiece (1) are comprised of steel (element 4 made of steel, cl. 1; element 1 made of steel, col. 5, ln. 53-67) and wherein the perforated layer metal interlayer (3) is comprised of steel (steel, col. 5, ln. 53-67).
With regard to claim 6, Takayasu teaches the perforated metal interlayer (3) is comprised of one of aluminum and steel (steel, col. 5, ln. 53-67); and while Takayasu does not explicitly teach the limitation of the first metal workpiece and the second metal layer workpiece are comprised of aluminum, it is submitted that such an adaptation is not critical to the subject invention and/or would not produce any unexpected or unpredictable results as claim 5 explicitly indicates that each of the first and second metal 
With regard to claim 7, Takayasu teaches the perforated metal interlayer (3) is comprised of steel (steel, col. 5, ln. 53-67) and the second metal workpiece (1) is comprised of steel (element 1 made of steel, col. 5, ln. 53-67);  and while Takayasu does not explicitly teach the first metal workpiece is comprised of aluminum, it is submitted that such an adaptation is not critical to the subject invention and/or would not produce any unexpected or unpredictable results as claim 5 explicitly indicates that each of the first and second metal workpieces are made of steel, and accordingly, each of said limitations would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation.    
With regard to claim 8, Takayasu teaches the perforated metal interlayer comprises up to about 5% of Si, Cr, Mg, Ti, Zn or mixtures thereof (“metal mesh layer comprising the expanded metal consisting of Ti or Ti alloy (Ti-based mesh, hereinafter)”, col. 3, ln. 52-53).
With regard to claim 9, Takayasu teaches a welded stackup apparatus (FIG. 1) from resistance spot welding  (“The resistance welding zone can be formed by a seam welding method, a spot welding method or other resistance welding method”, Summary), the apparatus comprising: a first metal workpiece (4; FIG. 1) of a first material (STEEL, CL. 1): a second metal workpiece (1) of a second material (STEEL, COL. 8, LN. 26-29); a perforated metal interlayer (3) disposed between the first metal layer workpiece (4) and the second metal layer workpiece (1), the perforated metal interlayer (3) being made of one of the first and second materials (STEEL, COL. 5, LN. 53-67), the perforated metal interlayer sheet (3) having a plurality of perforations formed therethrough (FIG. 6).
Takayasu does not explicitly teach the term “a weld nugget” disposed within at least one of the plurality of perforations of the perforated metal interlayer between the first and second metal workpieces; however, the prior art citation does teach that “the cladding material can be constructed so as to comprise a resistance welded zone which bonds the metal substrate, the metal mesh layer and the metal lining together. The resistance welding zone can be formed by a seam welding method, a spot welding method or other resistance welding method“ (col. 1, ln. 65 to col. 2, ln. 3).   Accordingly, as a spot welding 
With regard to claim 10, Takayasu teaches the perforated interlayer (3) has a total area and an open area (FIG. 6), the open area being between about 20% and about 80% of the total area of the perforated interlayer (3)(see open area of element 3 illustrated in FIG. 6).
With regard to claim 11, with regard to the limitation of  each perforation has a perforation size of between about 0.1mm and about 3mm, and wherein each perforation has an area of between 0.007mm2 and 7mm2, Takayasu does not explicitly teach the explicit claimed range related to the each perforation having a perforation size of between about 0.1mm and about 3mm; however, Takayasu teaches “metal meshes (diameter of wire: 0.1 to 0.6 mm, size of rhombic mesh opening thereof: 6.0 mm for the long diagonal line R and 3.2 mm for the short diagonal line S (FIG. 6))”, col. 14, ln. 39-45).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Takayasu reference, such that each perforation having a perforation size of between about 0.1mm and about 3mm, as suggested and taught by Akira in an alternative embodiment, for the purpose of providing a cladding material which is constructed so as to comprise a resistance welded zone which bonds the metal substrate, metal mesh layer and metal lining together during a resistance spot welding process (col. 1, ln. 65 to col. 2, ln. 3).
With regard to claim 12, Takayasu teaches the first metal workpiece (4) is comprised of one of steel and aluminum (steel, cl. 1) and wherein the second metal workpiece (1) is comprised of one of steel and aluminum (steel, col. 8, ln. 26-29).
With regard to claim 13, Takayasu teaches the first metal workpiece (4) and the second metal workpiece (1) are comprised of steel (element 4 made of steel, cl. 1; element 1 made of steel, col. 5, ln. 53-67) and wherein the perforated layer metal interlayer (3) is comprised of steel (steel, col. 5, ln. 53-67).


With regard to claim 15, Takayasu teaches the perforated metal interlayer (3) is comprised of steel (steel, col. 5, ln. 53-67) and the second metal workpiece (1) is comprised of steel (element 1 made of steel, col. 5, ln. 53-67); and while Takayasu does not explicitly teach the first metal workpiece is comprised of aluminum it is submitted that such an adaptation is not critical to the subject invention and/or would not produce any unexpected or unpredictable results as claim 5 explicitly indicates that each of the first and second metal workpieces are made of steel, and accordingly, each of said limitations would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation.    
With regard to claim 16, Takayasu teaches the perforated metal interlayer comprises up to about 5% of Si, Cr, Mg, Ti, Zn or mixtures thereof (“metal mesh layer comprising the expanded metal consisting of Ti or Ti alloy (Ti-based mesh, hereinafter)”, col. 3, ln. 52-53).
With regard to claim 17, Takayasu teaches a method of welding a combined stackup apparatus (FIG. 1) (“The resistance welding zone can be formed by a seam welding method, a spot welding method or other resistance welding method”, Summary), the method comprising: providing a first metal workpiece (4; FIG. 1) of a first material (STEEL, CL. 1): providing a second metal workpiece (1) of a second material (STEEL, COL. 8, LN. 26-29); providing a perforated metal interlayer (3) disposed between the first metal layer workpiece (4) and the second metal layer workpiece (1), the perforated metal interlayer (3) being made of one of the first and second materials (STEEL, COL. 5, LN. 53-67), the perforated metal interlayer sheet (3) having a plurality of perforations formed therethrough (FIG. 6).


Furthermore, with regard to the limitation of the perforated interlayer defining a weld area; and spot welding the weld area for controlled explusion expulsion defining a faying interface within the perforated interlayer and a spot welded nugget formed within the faying interface, Takayasu does not explicitly teach the term “a weld nugget” disposed within the faying interface; however, the prior art citation does teach that “the cladding material can be constructed so as to comprise a resistance welded zone which bonds the metal substrate, the metal mesh layer and the metal lining together. The resistance welding zone can be formed by a seam welding method, a spot welding method or other resistance welding method“ (col. 1, ln. 65 to col. 2, ln. 3).   Accordingly, as a spot welding process is being employed with the claimed materials, a weld nugget would necessarily form within the welding zone and thus it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to generate a desired weld nugget by utilizing a predetermined energy value during the spot welding process taught by the device in the Takayasu reference.   
With regard to claim 18, with regard to the limitation of the step of spot welding comprises: containing heat within the faying interface to control expulsion of the spot welded nugget, it is submitted that as a spot welding process is being employed with the claimed materials, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to 
With regard to claim 19, with regard to the limitation of the step of spot welding comprises forming the spot welded nugget within one perforation of the perforated interlayer, Takayasu does not explicitly teach the term “a weld nugget” within tone perforation of the perforated interlayer; however, the prior art citation does teach that “the cladding material can be constructed so as to comprise a resistance welded zone which bonds the metal substrate, the metal mesh layer and the metal lining together. The resistance welding zone can be formed by a seam welding method, a spot welding method or other resistance welding method“ (col. 1, ln. 65 to col. 2, ln. 3).   Accordingly, as a spot welding process is being employed with the claimed materials, a weld nugget would necessarily form within the welding zone and thus it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to generate a desired weld nugget by utilizing a predetermined energy value during the spot welding process taught by the device in the Takayasu reference.   
 .With regard to claim 20, with regard to the limitation of each perforation has a perforation size of between about 0.1mm and about 3mm, Takayasu does not explicitly teach the explicit claimed range related to the each perforation having a perforation size of between about 0.1mm and about 3mm; however, Takayasu teaches “metal meshes (diameter of wire: 0.1 to 0.6 mm, size of rhombic mesh opening thereof: 6.0 mm for the long diagonal line R and 3.2 mm for the short diagonal line S (FIG. 6))”, col. 14, ln. 39-45).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Takayasu reference, such that each perforation having a perforation size of between about 0.1mm and about 3mm, as suggested and taught by Akira in an alternative embodiment, for the purpose of providing a cladding material which is constructed so as to comprise a resistance welded zone which bonds the metal substrate, metal mesh layer and metal lining together during a resistance spot welding process (col. 1, ln. 65 to col. 2, ln. 3).
Furthermore, with regard to the limitation of the perforated interlayer comprises a total area and the spot welded nugget comprising a nugget area, the total area being greater than the nugget area by at least about 25%, it is submitted that Takayasu does not explicitly teach the term “a weld nugget” in which the interlayer comprises a total area and the total area being greater than the nugget area by at least 25%; .   
	
	
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761